Citation Nr: 0514797	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  99-20 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include dependency and indemnity 
compensation under Section 1151, Title 38, United States 
Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran served on active duty during World War II in the 
Army of the United States from May 1942 to January 1946, 
including overseas service in the Pacific Theater of 
Operations.  He died on August [redacted], 1998; the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In that determination, the RO inter alia 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant disagreed and this appeal ensued.  

In November 2000, the Board remanded the claim so that the 
appellant could testify at a Travel Board hearing.  The 
appellant and her son testified in July 2003 at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing and render a decision in this claim.  
38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  Thereafter, the Board sought a medical 
opinion from the Veterans Health Administration (VHA).  That 
opinion, dated in May 2004, is of record.  The appellant has 
been provided an opportunity to provide information and 
evidence in response to that VHA opinion.  She has also 
waived RO consideration of the opinion.

That November 2000 remand listed the issues on appeal as 
entitlement to service connection for the cause of the 
veteran's death, entitlement to survivors and dependent's 
educational assistance benefits, and entitlement to accrued 
benefits.  At the July 2003 hearing, the appellant's 
representative also agreed that these three issues were on 
appeal.  However, upon further review of the claims file, the 
Board notes that the appellant has never actually contested 
the denial of educational benefits, nor the denial of accrued 
benefits.  She has never argued the veteran had a claim for 
VA benefits pending at the time of his death, which is a 
prerequisite for an accrued benefits claim.  She has 
consistently limited her arguments, both in her substantive 
appeal and at her hearing before the Board, to entitlement to 
service connection for the cause of the veteran's death.  For 
these reasons, the issue for appellate review is limited to 
entitlement to service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1998; the immediate cause 
of death was cardiovascular accident, due to or as a likely 
consequence of pneumonia, sepsis, and endocarditis as the 
underlying cause of death.  

2.  At the time of his death, the veteran was in receipt of 
service-connected compensation benefits for lumbar fibrositis 
with degenerative disc disease assigned a 60 percent 
evaluation, amoebic dysentery assigned a 30 percent 
evaluation, and postoperative left varicocele with recurrence 
of varicocele assigned a 10 percent evaluation.  He also 
received compensation benefits for a total disability rating 
based upon individual unemployability, effective July 19, 
1994.  



3.  The cause of the veteran's death, cardiovascular 
accident, due to or as a likely consequence of pneumonia, 
sepsis, and endocarditis, is not related to an incident of 
service or to a service-connected disability; nor was a 
service-connected disability a material factor in causing the 
veteran's death.  

4.  The cause of the veteran's death, cardiovascular 
accident, due to or as a likely consequence of pneumonia, 
sepsis, and endocarditis, is not related to 
VA hospitalizations in 1977.  


CONCLUSIONS OF LAW

1.  The veteran's death due to cardiovascular accident, due 
to or as a likely consequence of pneumonia, sepsis, and 
endocarditis, was not caused by a disability incurred in or 
aggravated by service, nor did a service-connected disability 
cause or contribute substantially or materially to cause 
death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.300, 3.312 (2004).  

2.  The criteria for dependency and indemnity compensation 
under 38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. §§ 1151, 
5107 (West 2002); 38 C.F.R. § 3.358 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

The veteran died on August [redacted], 1998.  The death certificate 
showed cardiovascular accident as the immediate cause of 
death, due to or as a likely consequence of pneumonia, 
sepsis, and the underlying cause of death (the disease or 
injury that initiated events resulting in death), 
endocarditis.  

During his service in World War II, the veteran was a medical 
technician.  His service medical records indicate treatment 
for a number of disorders and illnesses, including sinusitis, 
a left varicocele, pleurisy, low back pain, and amoebic 
dysentery.  In a series of rating actions in the late 1940s 
and the 1950s, the RO granted service connection for a left 
varicocele, amoebic dysentery, and lumbar fibrositis.  By the 
1990s, the RO had assigned a 60 percent evaluation for lumbar 
fibrositis with degenerative disc disease, a 30 percent 
evaluation for amoebic dysentery, and a 10 percent evaluation 
for postoperative left varicocele with recurrence of 
varicocele.  It also, by a May 1995 rating decision, granted 
the veteran a total disability rating based upon individual 
unemployability, effective July 19, 1994.  These 
determinations remained unchanged at the time of his death in 
1998.  

The appellant filed her claim in September 1998.  She 
maintains her late husband's death is related to his active 
service.  She presents essentially three arguments in support 
of her claim.  First, she maintains that the veteran's 
service-connected low back disability prevented him from 
fully participating in his own rehabilitation program during 
his various hospitalizations, which aided or lent assistance 
to his death.  Second, she alleges the veteran's service-
connected dysentery caused chronic fatigue, a poor 
nutritional state, and poor liver functioning, which weakened 
his immune system.  As a result, he was less able to combat 
more serious medical disorders later in life, which 
ultimately led to his death.  Third, she contends the veteran 
contracted Hepatitis C as a result of blood transfusions 
either during his service or during periods of 
VA hospitalization in 1977.  The appellant reported that the 
veteran had during his lifetime informed her, other family 
members, and members of their community that he had performed 
a blood transfusion directly from himself to another soldier, 
either while assigned to the 29th General Hospital and/or 
during combat operations.  She also reported the veteran 
received multiple transfusions of blood during 
VA hospitalizations in 1977 for treatment of leukemia, 
alleged the Hepatitis C was due to VA treatment, and 
maintained the Hepatitis C was a cause of his death.  

A.  Pertinent Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 C.F.R. § 3.312 (2004); see 38 U.S.C.A. § 1310 (West 2002).  
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2004).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2004).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2004).  

There is no allegation, and the evidence does not show, that 
the veteran was entitled to a total disability rating for 
compensation purposes for 10 years or more immediately 
preceding his death in August 1998.  Therefore, the appellant 
is not entitled to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318 (West 2002).  Nor is there an 
issue of hypothetical entitlement to dependency and indemnity 
compensation under this law.  Marso v. West, 13 Vet. App. 260 
(1999).  

The appellant's third allegation requires reference to the 
provisions of 38 U.S.C.A. § 1151, which provide that VA must 
pay compensation to a claimant in the same manner as if such 
disability, aggravation or death were service-connected if 
the claimant suffers from additional disease or injury, or an 
aggravation of an existing disease or injury, caused as a 
result of VA training, hospitalization, medical or surgical 
treatment, or examination; or caused in the pursuit of 
certain vocational rehabilitation.  The qualifying disability 
or death must not be the result of the claimant's willful 
misconduct.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§§ 3.358, 3.800 (2004).  Competent medical evidence is 
required to support claims involving a medical diagnosis.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

For claims filed on or after October 1, 1997, as in this 
case, a claimant is required to show fault or negligence in 
medical treatment.  Specifically, the appellant must show 
additional disability or death which was caused by VA 
hospital care, medical or surgical treatment or examination; 
and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the appellant must show 
that the veteran's death was caused by VA hospital care, 
medical or surgical treatment or examination; and that the 
proximate cause of his death was an event which was not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151 (a)(1)(A) and 
(B) (West 2002); 63 Fed. Reg. 31,263 (1998); VAOPGCPREC 40-
97; Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 
(1996).  

B.  First Allegation

As for the first allegation - that the veteran's death was 
aided by the severity of his service-connected low back 
disability, which prevented him from fully participating in a 
rehabilitation program during his various hospitalizations - 
the record establishes that the veteran's low back disability 
was service connected.  There is, however, no specific 
allegation as to the nature of the alleged causation between 
the severity of the low back disability and the veteran's 
ability to participate in any rehabilitation efforts.  
Moreover, the VHA physician whose May 2004 opinion is of 
record indicated that the service-connected lumbar fibrositis 
is "characterized by no inflammation, no infection, and 
essentially no primary, secondary, or even a minor 
contribution to any person's sepsis, terminal illness, or 
death."  Although the VHA physician indicated that a rare 
exception is discitis/osteomyelitis or paravertebral abscess 
near a focus of lumbar fibrositis, which is a serious illness 
that can cause death, "there is no evidence that such a 
sequence of events occurred in this veteran's case."  The 
VHA physician concluded that the " likelihood that this 
veteran's service-connected [low back disability was] a 
primary or contributory cause of this veteran's death is far 
less than 50 percent and in fact the likelihood is 
essentially zero."  In light of the evidence and based on 
this analysis, the weight of the evidence does not support 
the appellant's allegation that the veteran's service-
connected low back disability in any way contributed to the 
veteran's death.  

C.  Second Allegation

With regard to the second allegation - that the veteran's 
service-connected dysentery caused chronic fatigue, a poor 
nutritional state, and poor liver functioning, which weakened 
his immune system and impaired his ability to combat the 
diseases that ultimately led to his death - the record 
includes three volumes of information and evidence.  The 
first volume consists of the service medical records and the 
post-service VA adjudication of his claims through the 1990s.  
He had dysentery in service and VA was compensating him for 
the disability.  The death certificate did not list dysentery 
as a cause of death.  The private hospital records in August 
1998, when the veteran died, indicated the veteran died of 
"[o]verwhelming pneumonia and sepsis and multitude of other 
multiple medical problems", including final diagnoses of 
urosepsis, status post aortic valve replacement, status post 
coronary artery bypass grafting, status post left 
cerebrovascular accident with right-sided hemiparesis, 
degenerative joint disease, chronic arthritis, history of 
chronic lymphocytic leukemia, status post splenectomy, 
history of parathyroid resection of one gland, aortic 
aneurysm repair, nephrolithiasis, spinal stenosis with 
degenerative joint disease, status post appendectomy many 
years ago, status post cholecystectomy, history of prostate 
carcinoma treated with transurethral resection of the 
prostate and radiation therapy, and right leg nerve injury 
following abdominal aortic operation.  During this final 
hospitalization, he was treated with aggressive antimicrobial 
therapy and continued to have fever spikes throughout the 
first half of the hospitalization.  He developed increased 
respiratory distress and was found to have left-sided 
pneumonia, which progressed despite antimicrobial therapy.  
He experienced a progressive deterioration and expired of a 
cardiopulmonary arrest during the afternoon of August [redacted], 
1998.  

None of this evidence suggests a connection between the 
veteran's deteriorating medical condition and his service-
connected dysentery.  Moreover, the extensive VA and private 
medical records in the claims file do not show dysentery as a 
cause of death or as a significant medical disorder causing 
malnutrition.  VA hospital records from 1977 to 1998 indicate 
extensive medical treatment for a variety of disorders, 
though none specifically referred to dysentery.  In a January 
1977 hospitalization, the veteran was treated for leukemia, 
bursitis, thrombocytopenia secondary to leukemia, and history 
of hypertension.  From March to May 1977, he was treated for 
leukemia, status post pneumocytic carinii, idiopathic 
thrombocytopenic purpura, status post splenectomy, and status 
post herpes disseminatum.  In July 1978, he was treated for 
leukemia and primary hyperthyroidism.  In August 1978, he was 
treated for biopsy of the right inferior parathyroid gland.  
In October 1987, he was treated for left knee arthritis and 
mild aortic stenosis.  In May 1988, he was treated for left 
knee arthroplasty.  A private hospital report in November 
1991 indicated treatment for prostate cancer, hypertension, 
and cardiac arrhythmia.  

During the 1990s, a number of VA and private medical records 
noted the presence of symptoms of diarrhea or dysentery.  VA 
intestinal examinations in June 1992 and November 1993 
diagnosed chronic intermittent diarrhea and past history of 
amoebic dysentery, without malnutrition.  In December 1992 
and January 1993 reports, a private physician indicated the 
veteran had a history of questionable amoebic dysentery, with 
recurrent episodes of diarrhea the previous several months 
for which he underwent a colonoscopy the previous December.  
About 10 days later he had an episode of gastrointestinal 
bleeding and underwent an endoscopy and another colonscopy.  
It was determined the bleeding was due to diverticulitis 
rather than the procedure.  The diagnosis was diarrhea 
resulting in minimal amount of bleeding, probably from 
radiation proctitis.  The physician indicated that recurrence 
of amoeba needed to be ruled out, as the veteran had some 
abnormal liver function studies that were undetermined as the 
cause of veteran's problems.  An April 1993 private clinical 
record included a diagnosis of diverticulitis.  A June 1993 
private physician's report indicated the veteran had a recent 
private hospitalization in April 1993 (the hospital records 
are in the claims file) with diagnoses related to his chronic 
back pain, total left knee replacement, degenerative joint 
disease, right femoral neuropathy, and abdominal aneurysm 
repair in March 1993.  The hospital records also indicate a 
diagnosis of diverticulitis.  VA clinical records in October 
1997 showed irritable colon.  

As the appellant asserts the veteran's service-connected 
dysentery caused such chronic fatigue and reduced nutritional 
state and liver functioning as to weaken his immune system, 
and make him less able to combat the diseases that ultimately 
caused his death, the key evidence regarding this allegation 
begins with the April and May 1998 private medical records 
concerning the veteran's coronary artery bypass surgery and 
cerebrovascular accident.  A private medical consultation in 
May 1998 indicated that during treatment for heart disease 
the veteran developed diarrhea, which he had related to about 
1993.  There was no report of any bleeding accompanying the 
diarrhea.  The assessment included diarrhea, which had been a 
problem for the veteran off and on for many years, according 
to the veteran's spouse.  The physician reported that this 
problem "may in fact be due to his tube feedings."  
Infectious agents, bacterial overgrowth, ischemic bowel, and 
radiation therapy were also discussed as distinct 
possibilities of a cause of this diarrhea.  The physician 
noted that the veteran had a history of amebic dysentery 
"and although I doubt this is a consideration, it falls into 
far down but should be included in the differential 
diagnosis."  In short, the physician at the time of the 
veteran's heart surgery and cerebrovascular accident 
concluded infectious agents, bacterial overgrowth, ischemic 
bowel, and radiation therapy were more likely the cause of 
the veteran's diarrhea, and downplayed the likelihood of the 
history of amoebic dysentery as a cause of the current 
complaints.  

The appellant highlights a series of medical documents to 
support her allegations.  A private medical consultation in 
June 1998 indicated the veteran had diarrhea while recovering 
from the heart surgery and that the diarrhea resolved when 
his feedings were stopped.  A radiological report in August 
1998 indicated considerable activity in the colon, which 
might represent some type of inflammatory process.  The 
physician noted, "It is more than is usually seen as an 
incidental finding."  Though this report indicates increased 
activity in the colon, there is no assessment that this 
activity was attributable to the service-connected amoebic 
dysentery.  

The appellant also points to a December 2002 letter to VA 
from a private nurse, who stated that amebic dysentery 
"greatly contributed" to the veteran's death.  She noted 
she was aware of the veteran's treatment and his medical 
history, based on her work as a nurse for the veteran's 
treating physician from October 1971 to 1983 and from 
November 1991 to September 1998.  Along the same line of 
argument, the veteran's family physician wrote in a December 
2002 statement that he treated the veteran from about 
February 1997 until his death.  He indicated his familiarity 
with the veteran's long history of bowel disorder since his 
service.  Following the veteran's heart surgery and 
cerebrovasular accident, the physician indicated, the veteran 
had "problematic diarrhea over time that I think could be 
traced back to" his service in the Pacific in World War II.  
In addition to the amebic dysentery, the physician indicated 
the veteran had radiation colitis from his prostate cancer 
treatment.  This physician later provided a June 2003 
statement, which covered a variety of aspects deemed 
important to understanding the veteran's dysentery.  In 
summary, the physician reported "it is conceivable, and just 
as likely as not, that the amoebic dysentery that [the 
veteran] suffered in the services could have some later 
significant effect on a cascade of preexisting organic 
problems and is as likely as not to have been a significant 
contributor to [his] death."  

The probative weight to be attached to these statements, 
however, is lessened for the following reasons.  First, these 
statements, although competent, are entitled to less 
evidentiary weight since they were made by a nurse and a 
doctor of osteopathy, as opposed to the negative opinion 
below rendered by a VHA physician who is Chief of the 
Infectious Diseases Section of the Internal Medicine Service 
at the VA Medical Center in Hampton, Virginia, and Associate 
Professor of Internal Medicine at Eastern Virginia Medical 
School in Norfolk, Virginia.  In other words, simply by 
virtue of the medical expertise and knowledge of the VHA 
physician, his opinion carries more weight than those of any 
general practitioner.  

Furthermore, the probative value of the opinions is lessened 
by the absence of any indication the nurse or family 
physician had access to the entirety of the veteran's medical 
history.  While they had access to the private medical 
records prepared as part of their treatment of the veteran, 
their knowledge of the history of the service-connected 
dysentery was apparently based entirely on the veteran's 
verbal recitation of his history.  What that verbal history 
did not convey to the private nurse and physician was the 
lack of any continuing symptoms of amoebic dysentery between 
service and 1992, when VA rating officials determined that  
the symptoms of amoebic dysentery yielded a compensable 
evaluation.  However, even as a compensable evaluation was 
assigned for the disability, VA intestinal examinations in 
June 1992 and November 1993 found no malnutrition resulting 
from this dysentery.  Therefore, the allegation of chronic 
poor nutrition due to the service-connected amoebic dysentery 
is without foundation.  

To better assess any relationship between service-connected 
amoebic dysentery and the veteran's death, in March 2004 the 
Board sought a VHA medical opinion.  The record includes the 
resulting May 2004 VHA medical opinion, which disputed that 
the veteran ever had amoebic dysentery.  The VHA physician 
indicated that the service medical records showed "dysentery 
of unknown cause" and that the post-service medical evidence 
revealed no 

mention of extremely painful diarrhea which is the 
hallmark of all forms of 'dysentery' including 
amoebic dysentery.  This strongly indicates that 
the 'dysentery of unknown cause' did not persist 
after the veteran's discharge from service.  In 
fact, dysentery from amoebae or any cause is a 
relatively brief illness of a few days to at most 
1-6 months in length.  Amoebic dysentery can cause 
death due to a liver abscess that occurs during the 
above-mentioned 1-6 months.  But it is medically 
unheard of for dysentery to last for or to recur 
off and on for 52 years.

Nor did the VHA physician indicate there was any "mention or 
evidence of long-standing malnutrition (poor nutritional 
status)."  The physician indicated the veteran was poorly 
nourished in the last days of his life, as are most persons 
in their last days of life.  However, this poor nourishment 
was not the cause of the veteran's death, but rather 
secondary to the disorders that caused his death.  The 
opinion concluded that the likelihood the service-connected 
amoebic dysentery was a primary or contributory cause of 
death "is far less than 50 percent and in fact the 
likelihood is essentially zero."  

The VHA opinion far outweighs the private medical opinion 
discussed above.  It is based on a complete review of the 
claims file and an accurate history of the veteran's 
treatment and the history of his disabilities.  The 
conclusion that the veteran was not chronically malnourished 
is also consistent with the evidence of record, including 
such medical documents as the VA examinations in 1992 and 
1993 that showed no malnourishment due to the past history of 
dysentery.  In light of the evidence and based on this 
analysis, the weight of the evidence does not support the 
appellant's allegation that the veteran's service-connected 
dysentery caused chronic fatigue, a poor nutritional state, 
and poor liver functioning, thereby weakening his immune 
system and impairing his ability to combat the diseases that 
ultimately led to his death.  

D.  Third Allegation

The appellant's third allegation is that the veteran 
contracted Hepatitis C as a result of blood transfusions 
either during his service or during periods of 
VA hospitalization in 1977.  The discharge summary for a 
period of VA hospitalization from January to February 1977 
for leukemia indicated the veteran received "numerous 
platelet transfusions" and a splenectomy.  The VA clinical 
records associated with this hospitalization revealed 
numerous notes of platelet transfusions.  The discharge 
summary for a period of VA hospitalization from March to May 
1977 indicated further treatment of the leukemia, though no 
report of transfusions was noted.  It is on the basis of this 
report of "numerous platelet transfusions" that the 
appellant predicates her claim of not just the onset of 
hepatitis due to VA treatment, but also of the veteran's 
death some 21 years later.  


The medical evidence, though, does not reveal any reference 
to the veteran and hepatitis in any form until 1993.  Private 
clinical records in March 1993 indicated that the veteran was 
positive for hepatitis C from previous blood transfusions.  
It was noted that blood the veteran donated reacted 
positively in a screening test for hepatitis C antibodies.  
It was specifically mentioned that a positive test result did 
not mean the veteran had a hepatitis C infection.  Private 
clinical records in August 1993 indicated the veteran's 
spouse wanted laboratory work on the veteran's blood due to 
personality changes at home.  Two weeks later, during the 
same month, it was noted the veteran was concerned about 
hepatitis C may be causing increased temperature and malaise.  
A VA clinical record in October 1997 indicated hepatitis C on 
a problem list, with the date of onset in 1993.  

Prior to March 1993, the evidence does not show any 
indication of hepatitis of any nature, much less hepatitis C 
that medical science had not found identifiable until 1991.  
The service medical records are silent as to any hepatitis 
infection and there is no report of the claimed blood-to-
blood transfusion between the veteran acting as a medical 
technician and another soldier.  The veteran's treating 
physician did not identify hepatitis of any kind in an August 
1977 transcript of a telephone conversation with a state 
agency discussing the veteran's leukemia treatment.  
Reference was made in that transcript to the veteran's 
VA hospitalizations earlier in the year, but there was no 
discussion of transfusions in treatment for the leukemia or 
of the danger of hepatitis infection.  

The appellant's allegations require supporting medical 
evidence, and she has submitted a June 2003 statement from 
the veteran's treating physician indicating that the veteran 
received about 140 blood transfusions in 1977 in treatment of 
leukemia that "more than likely caused the infection of 
hepatitis C virus."  Moreover, the physician continued "it 
likely was as not to have caused a significant effect of the 
cascade of events which caused the death of the veteran."  

VA soon thereafter sought a second medical opinion.  In an 
August 2003 statement, a VA physician opined that the claims 
file had been reviewed, including the death certificate, the 
terminal hospital records, and the March 1993 private 
clinical records.  The physician continued: 

The veteran did have multiple transfusions while 
being treated for his leukemia and also had a 
splenectomy.  I really do not have any medical 
evidence which related the veteran's hepatitis C 
with the blood transfusions which he received at 
the VA.  There is no evidence that the hepatitis C 
was a contributory cause of his death.

In other words, the VA physician concluded, contrary to the 
June 2003 private medical opinion, that (1) while the veteran 
received platelet transfusions in 1977, there is no medical 
evidence that these transfusions caused hepatitis C, and (2) 
even if the transfusions did cause hepatitis C, there was no 
medical support for the conclusion that it contributed to the 
veteran's death.  

Because of the discrepancy between the private physician's 
June 2003 opinion and VA physician's August 2003 opinion, the 
Board on appellate review sought a VHA medical opinion as to 
a series of questions concerning this case.  The Board's 
opinion request first asked the likelihood that the veteran 
contracted hepatitis C while serving as a medical technician 
during World War II, and specifically whether it was at least 
as likely as not (a 50 percent likelihood or more) that the 
veteran incurred hepatitis C while in service.  This inquiry 
is specific to the allegation that the veteran performed a 
blood transfusion directly from himself to another soldier, 
either while assigned to the 29th General Hospital and/or 
during combat operations.  

The resulting May 2004 VHA opinion indicated that "it is 
very unlikely (much less than a 50 percent likelihood) that 
the veteran incurred hepatitis C while in service".  "There 
is no evidence in the [claims file] that the veteran did any 
high-risk activity that would expose a soldier to hepatitis 
C."  Such high-risk behaviors would have included receipt of 
blood transfusions before approximately 1991, promiscuous 
sexual activity, or sharing needles or other paraphernalia 
with other in conjunction with illicit drug use.  The opinion 
continued, "On the contrary the record shows the veteran was 
considered to be a person of impeccable moral standards and 
thus unlikely to have had promiscuous sex or to have used 
illicit or other drugs illegally."  

I think it is unbelievable and apparently a gross 
exaggeration on the veteran's part when he 
apparently stated that many times he connected his 
own bloodstream with the bloodstream of a wounded 
soldier in order to give that soldier a blood 
transfusion - with implications that such an 
enormously complex procedure was do-able, that it 
saved a life and that there were no complications 
such as lethal major transfusion reactions on the 
field of battle.  Thus I find it unbelievable that 
the veteran sustained a blood-to-blood contact with 
soldiers based on those - to me - fabricated (and 
maybe fabricated by someone other than the veteran) 
accounts of in-line blood transfusions.  Indeed, if 
even one such procedure had been carried out 
successfully in truth and reality, I believe it 
would have been heralded with significant 
accolades, news stories, and possibly a major medal 
- or at least the criterion of valor on the 
battlefield in saving another soldier would have 
been satisfied.  I see no evidence that any 
'recipient of the veteran's heroics' has thanked 
the veteran publicly or privately.  

Of course it is possible but unlikely that the 
veteran got hepatitis C via transmission of blood 
from another soldier into the veteran's body in the 
course of the veteran's work as a medical 
technician.  It is unlikely because there is no 
evidence from the case/claims files that the 
veteran ever served as a medical technician whose 
bloodstream or flesh got exposed to the blood of 
other persons.  In light of the above-named 
probable exaggerations allegedly made by the 
veteran, he almost certainly would have made at 
least on other or numerous claims of his blood-to-
blood contact with other soldiers.  There is 
evidence that veteran drove an ambulance and was 
involved in an accident that killed a child and 
that this wore painfully on the veteran's mind, the 
record states.  

The VHA physician provided additional thoughts as to whether 
the veteran had a hepatitis C infection, as opposed to a 
positive test for hepatitis C antibodies.  He concluded that 
the record did not reveal documentation of the positive test 
results that would predicate a diagnosis of hepatitis C.  

Granted, 'The clinical records also confirm that a 
diagnosis of hepatitis C was assigned in the early 
1990s.'  But where is the record of the positive 
test for hepatitis C antibody?  I could not find 
it.  Certainly this test record should have been 
provided; it is not difficult to find the proof 
that the test was done and was positive.  Before 
this case goes any further, the claimant should 
produce lab documentation.  The burden of proof 
lies with the claimant - not the U.S. Government - 
in my view.  Today, the 'word' of the doctor or 
other person in authority is not sufficient; only 
the written or computerized result from an 
accredited laboratory suffices as proof.  Thus, I 
am not at all sure that the veteran was hepatitis 
C-antibody positive.  

And even if a person's blood is positive for 
hepatitis C antibody, this does not prove the live 
hepatitis C virus is infecting the person's body, 
bloodstream or liver.  Today the hepatitis C 
polymerase chain reaction (PCR) tests, both 
qualitative and quantitative, are done to prove 
that the person's immune system did not cure the 
person of the infection.  Today we find many 
examples - possibly 15-50% of the time - that a 
person has a positive antibody but happily no 
evidence of live virus infection in her/his 
bloodstream of liver.  This person is considered no 
longer infected.  He or she is given a clean bill 
of health with regard to hepatitis C, and 
discharged from medical care.  And the tests for 
this state of being antibody positive but live-
infection-negative, while complicated, are readily 
available in commercial clinical reference 
laboratories.  However, I do not know when the PCR 
tests became 'standard of care' i.e. readily 
available in commercial clinical reference labs and 
considered necessary and sufficient by the general 
medical community.  They may not have been readily 
available in commercial clinical reference labs 
before 8/[redacted]/98 when the patient died.  This point 
should be researched if it becomes crucial in the 
case.  

Contrary to the VHA physician's comments, this point is not 
crucial to the case.  The record includes evidence dated in 
1993 that the veteran was discouraged from further blood 
donations due to the presence of hepatitis C antibodies in 
his blood.  The VHA physician's distinction between the 
presence of antibodies and a symptomatic infection of 
hepatitis C, however, does not alter the fundamental aspect 
of the opinion - which is that the veteran did not incur 
hepatitis C during his active military service.  "In 
summary, in my opinion, it is very unlikely that the veteran 
incurred hepatitis C while in service."  

The Board's opinion request then asked the VHA physician 
whether the record confirms blood transfusions were provided 
to the veteran at VA medical facilities, and whether it is at 
least as likely as not (a 50 percent likelihood or more) that 
the veteran's later-diagnosed hepatitis C was the result of 
those blood transfusions.  The VHA physician opined:  

I found no evidence the veteran received even one 
blood transfusion during his treatment at a VA 
medical facility.  That he received [more than] 100 
or 147 blood products transfusions without 100-147 
pages of medical records to document each 
transfusion or a set of say '5-10 packs of 
platelets' or plasma transfusions is unbelievable 
to the point of being almost preposterous.  Again I 
think this is someone's (and possibly not the 
veteran's) blatant exaggeration.  

. . . .

In summary it is inconceivable that the patient 
received 100-147 blood product transfusions without 
supporting documents as evidence in 1977 at a large 
and well-equipped VA Medical Center with a 
reputation for outstanding care.  Thus it is highly 
unlikely that the patient contracted hepatitis C at 
the above-mentioned VAMC due to extremely large 
numbers of transfusions.  Of course it is possible 
that even one blood product transfusion could have 
transmitted hepatitis C in 1977 since blood 
products were not being screened for hepatitis C 
until about 1991.  However, the incredibility of 
the allegation of 147 blood transfusions being 
given to one [leukemia] patient calls into question 
the veracity of the claim the VAMC even gave one 
transfusion that might have transmitted hepatitis 
C.  Further research to document that even one 
transfusion actually was given to the veteran at 
that VAMC might be useful.  

In conclusion and in my opinion it is possible but 
with far less likelihood than 50 percent, that the 
implicated VAMC transmitted hepatitis C to the 
veteran.  

After she received a copy of the VHA opinion, the appellant 
submitted additional medical records that included copies of 
the discharge summary for the periods of VA hospitalization 
in 1977 and detailed clinical records associated with that 
hospitalization.  The discharge summary for the 
VA hospitalization in January and February 1977, which the 
VHA physician had access to as part of the claims file, 
referred to "numerous platelet transfusions".  The 
additional clinical records provided by the appellant 
included individual references to platelet transfusions.  
Thus, the doubt expressed by the VHA physician about the 
veracity of the claimed numerous platelet transfusions during 
these 1977 hospitalizations is without foundation.  

The appellant's representative, in an October 2004 statement, 
highlighted this aspect of the opinion and argued that the 
VHA physician's "point of view" and suggestion of 
"fabrication" detracts from the credibility of the opinion.  
Certainly, the opinion's probative weight is reduced by the 
appellant's subsequent provision of clinical documentation of 
the numerous transfusions in 1977.  This reduced probative 
weight is limited, though, to that aspect of the opinion 
dealing with whether the veteran had hepatitis C or had 
transfusions in 1977.  For the Board's opinion request then 
asked, assuming blood transfusions were provided to the 
veteran by the VAMC and resulted in hepatitis C, whether this 
was the result of any carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA, or of any event not reasonably foreseeable.  The VHA 
physician opined:  

No.  Even in the highly unlikely event the veteran 
received a blood-product transfusion that 
transmitted hepatitis C infection to the veteran at 
the VAMC facility in 1977, the VAMC facility was 
not at fault because it was not possible nor was it 
the accepted standard of care for even the most 
expert blood bank anywhere in the world to detect 
the presence of hepatitis C in blood transfusion 
products since the hepatitis C virus itself was not 
discovered until about 1990 and since the 
techni[que] for screening blood for hepatitis C 
thereby preventing its infecting a transfusion 
recipient did not become available until about 
1991.  

In other words, in 1977 it was not medically possible to 
detect hepatitis C antibodies in donated blood that would 
have been used in the numerous transfusions the veteran 
received.  As it was not medically possible to detect 
hepatitis C, then - according to the VHA physician - a VA 
medical facility (or likely even a non-VA medical facility) 
could not have been at fault in not detecting the risk of 
hepatitis C infection prior to the transfusions.  

The Board's opinion request then asked, if the physician 
concluded that VA blood transfusions caused the veteran's 
hepatitis C, and even if VA was at fault and the infection 
was an event not reasonably foreseeable, whether the 
veteran's hepatitis C caused or contributed to cause his 
death.  The VHA physician concluded:

Of course I do not conclude that VA caused 
hepatitis to infect the veteran.  But even if VA 
had caused this, hepatitis C did not cause or 
contribute to the veteran's death.  His physicians 
and the data surrounding the patient's terminal 
illness clearly documented that overwhelming 
pneumonia and sepsis obviously due to (though not 
documented by positive culture to be due to) 
bacteria or yeast-like fungi was the cause of 
death.  Sepsis is a bloodstream infection, but in 
over two-thirds of cases the clinical findings of 
fever, leukocytosis (elevated [white blood cell] 
count comprising mostly neutrophils) toxicity, and 
extremis are the hallmarks of sepsis; and the 
patient had these hallmarks.  Thrombocytopenia, 
(low platelet count in the blood) and jaundice both 
of which the patient also had, are also common 
hallmarks of sepsis.  

Terminal hepatitis C on the other hand gives mostly 
different clinical features that were not present 
in this veteran's terminal illness: hepatic 
encephalopathy (extreme mental confusion) many 
weeks before the end, massive ascites (10-15 quarts 
of fluid in the peritoneal cavity), anasarca 
(massive pitting edematous swelling in feet, legs, 
thighs, genitalia, abdomen, and often the chest)[,] 
hematemesis which is massive vomiting of blood from 
large ropey veins called 'varices' inside the 
esophagus, jaundice, low [white blood cell] count, 
anemia, thrombocytopenia, spider telangiectases in 
the skin, longstanding severe muscle atrophy in 
unusual places, often terminal kidney failure 
(hepato-renal syndrome) that precedes and brings on 
the terminal events - which also may include 
terminal sepsis - other hemorrhages into the skin 
(petechia and ecchymoses) and finally hemorrhages 
of the lungs.  

A cascade of disastrous events that took place in 
private medical facilities in Paris, Texas, and 
Texarkana, Texas, and that were not the fault of 
anyone, led to the terminal sepsis.  The open-heart 
surgery with coronary artery bypasses and aortic 
valve replacement with a prosthetic valve on April 
30, 1998, unfortunately became complicated by the 
left middle cerebral artery stroke with right-sided 
hemiparesis (paralysis) and unintelligible speech 
on May 2, 1998.  The patient languished thereafter 
and failed to respond to appropriate physical 
therapy.  Though the pumping action of the heart 
remained strong, urosepsis (sepsis started by a 
urinary tract infection) which is common in post-
stroke patients, occurred on about 7/30/98.  If all 
that were not enough, an unusual infection of the 
patient's prosthetic aortic valve termed bacterial 
endocarditis (infective endocarditis) was found on 
about 8/10/98.  This was the point of no return for 
this now gravely ill veteran, because another 
immediate open heart procedure, in addition to 
antibiotics, is required to cure the infection, and 
the patient was not a candidate due to his marked 
multi-organ failure by that time.  Any attempt at 
such a procedure in this patient would have 
amounted to an autopsy performed on a live patient, 
thus cardiovascular surgeons invariably refuse to 
operate on such patients.  

In conclusion, putative (but non-existent) 
hepatitis C due to putative (but non-existent) 
faulty medical care did not cause or contribute to 
the patient's death.  The features of hepatitis C 
and in particular terminal hepatitis C with 
decompensated cirrhosis of the liver were not 
present in this patient's terminal illness.  

In short, hepatitis C - even if the veteran was actively 
infected with the disease and it was medically shown to have 
resulted from blood transfusions provided at a VA medical 
facility in 1977 - did not result in the veteran's death.  
Even accepting as true the appellant's contentions that the 
veteran had numerous blood transfusions in 1977 at a VA 
medical facility and that he had an active hepatitis C 
infection prior to his death, the VHA physician concluded 
there was no contribution from that disease to the veteran's 
demise.  This conclusion is consistent with the August 2003 
opinion of a VA physician, who accepted that the veteran 
received numerous transfusions in 1977, but who concluded 
there was no "medical evidence which related the veteran's 
hepatitis C with the blood transfusions" and there was "no 
evidence that the hepatitis C was a contributory cause of his 
death."  The opinion of the private physician in June 2003 
is contrary to the VHA opinion of May 2004 and the VA opinion 
of August 2003, holding instead that the transfusions in 1977 
"more than likely caused the infection of hepatitis C 
virus" and "caused a significant effect of the cascade of 
events which caused the death of the veteran."  The weight 
of the evidence, however, remains with the VHA and VA 
opinions, for they (unlike the private physician) had access 
to the entire claims file, including the death certificate, 
the terminal hospital records, and the March 1993 private 
clinical records.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  



II.  Notice and Assistance Obligations

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004).  
VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 115 (2004) (granting motion for reconsideration of 
and vacating Pelegrini v. Principi (Pelegrini I), 17 Vet. 
App. 412 (2004)); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Pelegrini II  held, in part, that a 
notice as required by 38 U.S.C.A. § 5103(a) (West 2002) must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decisions were 
made before November 9, 2000, the date the VCAA was enacted.  
The Board finds any defect with respect to the VCAA notice 
requirement in this case to be harmless error for the reasons 
specified below.  

In a series of letters to the appellant, beginning in January 
2000, the RO informed the appellant of the evidence necessary 
to substantiate the claim and the actions VA was taking to 
obtain evidence and process her claim.  These letters 
included a February 2001 letter discussing the evidence 
required to substantiate the claim and describing the 
appellate review process.  In a September 1999 statement of 
the case and in a March 2003 supplemental statement of the 
case, the RO listed the evidence considered, the legal 
criteria for evaluating the claim, and the analysis of the 
facts as applied to those criteria, thereby again informing 
the appellant of the information and evidence necessary to 
substantiate the claim.  In March 2004, the Board sought the 
May 2004 VHA medical opinion discussed in the analysis above.  
After obtaining the opinion, in June 2004 the Board provided 
the appellant and her representative copies of the opinion 
and provided an opportunity for their response.  The 
appellant provided multiple responses, including July, 
August, and October 2004 statements with supporting medical 
evidence.  There is no indication that additional 
notification of the types of evidence needed to substantiate 
the claim, or of VA's or the appellant's responsibilities 
with respect to the evidence, is required.  See Quartuccio, 
16 Vet. App. at 187.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  The RO notified her of 
the need for information or evidence concerning the claim.  
In response, she identified the sources of information and 
evidence pertinent to the claim.  Records from these sources 
are associated with the claims file.  The appellant has been 
informed of the information and evidence not of record that 
is necessary to substantiate the claim, of the information 
and evidence he was expected to provide, of the information 
and evidence that VA would seek to obtain, and of the need to 
provide any information and evidence in her possession 
pertinent to the claim.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claim, or of VA' s or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  She has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  Assistance shall also 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  The 
evidence of record includes the service medical records, VA 
and private treatment records, and documents received on 
multiple occasions from the appellant and his 
representatives.  This evidence includes private medical 
opinions provided by the appellant, VA medical opinions 
obtained by VA, and a VHA medical opinion obtained by the 
Board.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant.  It appears 
that all evidence identified by the appellant relative to the 
claims have been obtained and associated with the claims 
folder.  

There is no reasonable possibility further assistance might 
substantiate the claim.  See  38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


